Citation Nr: 1529594	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  12-31 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left hip disability. 

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for asthma.

5.  Entitlement to a compensable rating for pulmonary tuberculosis, previously rated as histoplasmosis.  


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to December 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds additional development is required before the Veteran's claims are decided.  Initially, the Board notes the Veteran's paper claims file was recently determined to have been lost, and the development to rebuild his file can be characterized as lackluster and deficient at best.  The RO contacted the Veteran's representative in December 2014 to obtain all pertinent records in the representative's possession.  Although some records were provided, it appears much of the evidence relative to the above-noted issues is missing.  The RO has not initiated proper development to determine if additional records exist.  Additionally, the Board observes the records provided by the representative were carelessly scanned into the Veteran's electronic records in January 2015 as two single documents labeled "STR-Medical," rather than properly sorted and entered into the system.  As such, the Board finds additional development is needed to determine if additional records may be obtained to complete the file, and also to organize the current evidence within the electronic record. 

Additionally, by way of a September 2014 rating decision, the RO denied the Veteran's claims for service connection for COPD and asthma.  In October 2014, the Veteran submitted a notice of disagreement (NOD) with the decision.  To date, the RO has not issued the Veteran a statement of the case (SOC) in response to the this NOD.  Because the NOD placed these issues in appellate status, the case must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In this regard, the Board notes that during the Veteran's July 2014 Board hearing, the Veteran's representative raised a potential causal relationship between the Veteran's service-connected pulmonary disability and his current COPD and asthma, which was not addressed in the Veteran's September 2014 VA examination. 

Finally, during the July 2014 Board hearing, the Veteran reported that he injured his back in a fall from an airplane on a cold and wet winter day, when he landed on his tailbone from about five to six feet in the air.  The Veteran also indicated he had experienced continuous back symptoms from that point to the present.  The Veteran further asserted his left hip disability is consequentially related to the back injury he sustained in service.  In addition, his outpatient treatment records from the Lexington VA Medical Center (VAMC) show he has been diagnosed with multi-level degenerative disc disease of the lumbar spine, as well as hip arthralgia, status post left hip replacement.  To date, the RO has not obtained a VA examination relative to the above-noted claims.  VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  The Board finds the low threshold necessary to obtain an examination has been established in this case.  

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO should also undertake all steps necessary to rebuild the Veteran's complete claims file in accordance with M21-1, Part III, Subpart ii, Chapter 4, Section D.  Additionally, the RO should ensure all records presently located in the document titled "STR-Medical" dated in January 2015 are appropriately sorted and entered into VBMS.  

3.  Then, an SOC addressing entitlement to service connection for COPD and asthma should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to these issues, the RO should ensure that all indicated development is completed before the case is returned to the Board. 

4.  The RO should also afford the Veteran a VA examination by an examiner with sufficient experience and expertise to determine the nature and etiology of his claimed back and left hip disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following the examination of the Veteran and the review of the relevant records and lay statements, the examiner should state an opinion with respect to each back disorder present during the period of the claim as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder originated during his period of active service or is otherwise etiologically related to his active service. 

If, and only if, the examiner determines the Veteran's current back disorder is causally related to active service, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left hip disorder was:

a) caused by his back disability; or

b) permanently worsened by his back disability.

The examiner must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements, as well as the competent lay statements provided by others, and assume such statements are credible for purposes of the opinions. 

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  The RO should also undertake any other development it determines to be warranted, to include consideration of obtaining an addendum medical opinion addressing the Veteran's alternative claim for entitlement for service-connection for COPD and asthma resulting from his service-connected pulmonary disability. 

6.  Finally, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

